FILED
                            NOT FOR PUBLICATION                             MAR 21 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LONE STAR SECURITY AND VIDEO,                    No. 12-56333
INC., a California corporation,
                                                 D.C. No. 2:11-cv-02113-ODW-
              Plaintiff - Appellant,             FMO

  v.
                                                 MEMORANDUM *
CITY OF LOS ANGELES, CITY OF
SANTA CLARITA, CITY OF RANCHO
CUCAMONGA, and CITY OF LOMA
LINDA,

              Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                    Otis D. Wright, II, District Judge, Presiding

                       Argued and Submitted March 8, 2013
                               Pasadena, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: PAEZ and WATFORD, Circuit Judges, and CONLON, District Judge.**

       Plaintiff Lone Star Security and Video, Inc. (“Lone Star”) appeals from the

district court’s denial of its motion for a preliminary injunction in this First

Amendment challenge to municipal ordinances regulating mobile billboards. We

have jurisdiction under 28 U.S.C. § 1292(a)(1). We review for an abuse of

discretion the district court’s denial of a preliminary injunction. Melendres v.

Arpaio, 695 F.3d 990, 999 (9th Cir. 2012). We affirm.

       The district court concluded that Lone Star failed to demonstrate a likelihood

of success on the merits. See Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7,

20 (2008) (“A plaintiff seeking a preliminary injunction must establish that he is

likely to succeed on the merits, that he is likely to suffer irreparable harm in the

absence of preliminary relief, that the balance of equities tips in his favor, and that

an injunction is in the public interest.”).

       The ordinances at issue are content neutral because they do not “distinguish

favored speech from disfavored speech on the basis of the ideas or views

expressed.” Reed v. Town of Gilbert, Ariz., 587 F.3d 966, 977 (9th Cir. 2009)

(quotation marks and citation omitted). Instead, the ordinances merely distinguish



        **
              The Honorable Suzanne B. Conlon, District Judge for the United
States District Court for the Northern District of Illinois, sitting by designation.

                                              2
between vehicles whose primary purpose is advertising and those that have a

different primary purpose, such as carrying passengers or transporting cargo. In

determining whether a vehicle’s primary purpose is advertising, the enforcing

officer need only decide whether the vehicle’s primary purpose is to display a

billboard or sign to the public. See, e.g., Fashion Boutique of Short Hills, Inc. v.

Fendi USA, Inc., 314 F.3d 48, 57 (2d Cir. 2002) (“The ordinary understanding of . .

. ‘advertising’ . . . connotes activity designed to disseminate information to the

public.”); Hyman v. Nationwide Mut. Fire Ins. Co., 304 F.3d 1179, 1188 (11th Cir.

2002) (“[A]s it is commonly understood, advertising means the ‘action of calling

something to the attention of the public.’” (citation omitted)); Showing Animals

Respect and Kindness v. City of West Hollywood, 83 Cal. Rptr. 3d 134, 138 (Cal.

Ct. App. 2008) (“The definition of ‘advertise’ is more general: ‘to make something

known to[;] ... to make publicly and generally known[;] ... to announce publicly . . .

.’” (citation omitted) (alterations in original)). The content of any message

conveyed by the billboard is irrelevant—indeed, a regulated vehicle bearing a

blank billboard could conceivably violate the ordinances. In any event, we need

not decide the precise scope of the ordinances, because for present purposes our

conclusion that a display of any message falls within the definition of “advertising”

is sufficient to find the ordinances content neutral.


                                           3
      For the reasons articulated by the district court, the ordinances likely meet

the remaining requirements of the “time, place, and manner” test. See Comite de

Jornaleros de Redondo Beach v. City of Redondo Beach, 657 F.3d 936, 945 (9th

Cir. 2011) (en banc), cert. denied, 132 S. Ct. 1566 (2012) (“[T]he government may

impose reasonable restrictions on the time, place, or manner of protected speech,

provided the restrictions are justified without reference to the content of the

regulated speech, that they are narrowly tailored to serve a significant

governmental interest, and that they leave open ample alternative channels for

communication of the information.” (quotation marks and citation omitted)). In

particular, the ordinances leave open ample alternative forms of vehicular

advertising, such as the display of signs on buses, taxis, and delivery vehicles.

There is a significant government interest, moreover, in regulating a mode of

advertising that may obstruct traffic and parking, may endanger pedestrians, and

may constitute blight. Accordingly, the district court did not abuse its discretion in

denying Lone Star’s request for preliminary injunctive relief.

      AFFIRMED.




                                           4